Citation Nr: 0105365	
Decision Date: 02/22/01    Archive Date: 03/02/01	

DOCKET NO.  96-41 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

A VA hospital discharge summary, relating to a period of 
hospitalization in July and August 1995, reflects that, under 
past psychiatric history, the veteran had had five total 
admissions since 1979.  The most recent admission had been to 
the Atlanta VA Medical Center in May 1995.  Records relating 
to a May 1983 VA hospitalization in a VA Medical Center in 
Palo Alto, California, reflects that this hospitalization was 
the veteran's first psychiatric admission.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U. S. Vet. App. Nov. 6,2000).  (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Decatur, Georgia, and request 
copies of records relating to any 
psychiatric-related hospitalizations of 
the veteran prior to the July to August 
1995 hospitalization.  These records 
should be associated with the veteran's 
claims file.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
VA and non-VA health care providers who 
have treated him for any psychiatric 
disability since active service.  After 
obtaining any necessary authorization, 
the RO should contact any identified 
health care providers and request copies 
of all records relating to psychiatric 
treatment of the veteran that are not 
already a part of the record.

3.  Then, the veteran should be afforded 
a VA psychiatric examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
identified acquired psychiatric 
disabilities.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
indicated tests and studies should be 
accomplished and all findings reported in 
detail.  If a currently manifested 
acquired psychiatric disorder is 
identified, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any currently 
manifested acquired psychiatric disorder 
existed during the veteran's active 
service or is related to his active 
service.  If it is determined that the 
veteran currently has a psychosis, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested psychosis existed during the 
veteran's active service, within one year 
of discharge from his active service, or 
is related to his active service.  A 
complete rationale for all opinions 
offered should be provided.  

4.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


